TRICK, J.
I concur with the Chief Justice. I feel constrained, however, to briefly state the principal reasons upon which I base my concurrence in the affirmance of the judgment. They are these:
The particular provision of the contract existing between the parties which is involved, and which, in my judgment, must control this decision, is as follows:
“The party of the first part (appellant) hereby agrees to completely build, erect, and equip, at the cost of the party of the first part, in accordance with plans and specifications to be prepared by Architect C. M. Neuhausen, at the expense of the party of the first part, which plans and specifications shall first be approved by the party of the second part, a theater building,” etc. The theater building was erected by appellant; but it is contended by respondent that it was not completely equipped as provided in the contract. Appellant’s answer to this contention is that it was required to build and equip a theater building only according to certain plans and specifications, and not otherwise. Further, that the plans and specifications as provided do not designate the things sued for by respondent as constituting a part of the equipment of the building. If the provision of the contract had been complied with by appellant in furnishing plans and specifications, its answer to respondent as indicated above might be decisive of the whole controversy. It conclusively appears, however, from the-evidence that appellant failed to comply with the contract, in that it did not furnish *462complete plans and specifications for tbe equipment of the theater building. While perhaps there is nothing said to that effect, yet, to my mind, it is quite clear that respondent waived or did not insist on that part of the contract; but it did not waive and has always insisted upon the part which required appellant to “completely build, erect, and equip” the theater building. This latter provision contemplated a building complete in itself, and one that was complete for use as a theater — a complete “show house,” if you please. Appellant, in my judgment, cannot now shield itself, as it is attempting to do, behind its own negligence in not providing a complete set of plans and specifications from which it could be precisely determined by any one just what the character of the equipment spoken of in the contract should be. Appellant had agreed to completely equip; but it had failed to specify the character of the equipment, although I think it was its duty to furnish plans in which such was contained. Had it done so respondent then, could have either approved or disapproved the equipment proposed in such plans. As the matter was left, respondent had no voice in the matter. The mere fact, therefore, that appellant failed to furnish such plans, in my judgment, cannot be availed of by it as an excuse for not completely equipping the building. Appellant having failed both in providing plans and equipping the building for' use as a theater, respondent’s only recourse was to establish, if it could, what constituted equipment of a theater building such as was erected by appellant. The fact that the character of the equipment may have been left in doubt is of no consequence since, if that was so, it was so because of appellant’s fault in not furnishing the necessary plans and specifications in which the character of the equipment was specified. I think, therefore, that it cannot now invoke the rules which would govern in ordinary cases. If appellant agreed to equip the building, and decorations constituted a part of such equipment, and that it did so was found to be the ease by the jury, it cannot now complain if it is required to pay for reasonable and fitting decorations for a theater building of the kind *463which it erected as shown in this case. The evidence is conclusive, I think, that the decorations placed in the building by respondent were shown to be proper and reasonable in every respect, including cost. I can see no reason, therefore, why appellant should not be compelled to comply with all the terms of its contract, whether expressed or necessarily implied. The objections now urged, by appellant, by reason of its conduct as above stated, have been stripped of their legal force and effect, and for that reason it now, by the verdict and judgment, is merely required to comply with the provisions of its own contract.